                                                                   Case 8:18-bk-13311-CB             Doc 148 Filed 11/28/18 Entered 11/28/18 10:43:23                             Desc
                                                                                                       Main Document    Page 1 of 4


                                                                   1   William N. Lobel – State Bar No. 93202
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   650 Town Center Drive, Suite 1500
                                                                       Costa Mesa, CA 92626
                                                                   3   Telephone: (714) 384-4740
                                                                       Facsimile: (714) 384-4741
                                                                   4   E-mail:     wlobel@pszjlaw.com

                                                                   5   [Proposed] Attorneys for Ruby’s Diners, Inc., et al.
                                                                       Debtors and Debtors-in-Possession
                                                                   6

                                                                   7                                   UNITED STATES BANKRUPTCY COURT

                                                                   8                   CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                                   9 In re:                                                              Case No. 8:18-bk-13311-CB

                                                                  10 RUBY’S DINER, INC.,     a California                                Chapter 11
                                                                     corporation, et al.,1
                                                                  11
                                                                                    Debtors and Debtors-in Possession,                   (Jointly Administered With Case Nos.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                                     8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
                                                                     Affects:                                                            bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                     13201-CB; 8:18-bk-13202-CB)
                                           ATTORNEYS AT LAW




                                                                         All Debtors
                                                                  14                                                                     Chapter 11
                                                                         RUBY’S DINER, INC., ONLY
                                                                  15                                           STIPULATION BETWEEN
                                                                                                               GLASSRATNER ADVISORY &
                                                                         RUBY’S SOCAL DINERS, LLC, ONLY        CAPITAL GROUP LLC AND THE
                                                                  16
                                                                                                               OFFICE OF THE UNITED STATES
                                                                  17       RUBY’S QUALITY DINERS, LLC, ONLY    TRUSTEE RESOLVING OBJECTION
                                                                                                               OF U.S. TRUSTEE TO APPLICATION
                                                                  18       RUBY’S HUNTINGTON BEACH, LTD., ONLY TO EMPLOY GLASSRATNER
                                                                                                               ADVISORY & CAPITAL GROUP LLC
                                                                  19       RUBY’S LAGUNA HILLS, LTD. ONLY                                [Relates to Docket Nos. 100 and 111]
                                                                  20
                                                                           RUBY’S OCEANSIDE, LTD., ONLY
                                                                  21                                                                     [No Hearing Set]
                                                                           RUBY’S PALM SPRINGS, LTD., ONLY
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                       1
                                                                        The last four digits of the Debtors’ federal tax identification numbers are as follows: Ruby’s Diner, Inc. (8143); Ruby’s
                                                                  28   SoCal Diners, LLC (9782); Ruby’s Quality Diners, LLC (1539); Ruby’s Huntington Beach, Ltd. (1331); Ruby’s Laguna
                                                                       Hills, Ltd. (6603); Ruby’s Oceanside, Ltd. (9104); and Ruby Palm Springs, Ltd. (9627).

                                                                       DOCS_LA:317269.2 76135/003                                1
                                                                   Case 8:18-bk-13311-CB            Doc 148 Filed 11/28/18 Entered 11/28/18 10:43:23               Desc
                                                                                                      Main Document    Page 2 of 4


                                                                   1   TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY

                                                                   2   JUDGE FOR THE CENTRAL DISTRICT OF CALIFORNIA, THE OFFICE OF THE

                                                                   3   UNITED STATES TRUSTEE AND OTHER PARTIES-IN-INTEREST:

                                                                   4           This stipulation (the “Stipulation”) is made between the Office of the United States Trustee

                                                                   5   (the “UST”) and GlassRatner Advisory & Capital Group LLC (“GlassRatner” or the “Firm”)

                                                                   6   (together, the UST and GlassRatner are referred to as the “Parties”), by and through their respective

                                                                   7   counsel, represent and stipulate as follows:

                                                                   8                                                  RECITALS

                                                                   9           1.       On August 29, 2018, Ruby’s SoCal Diners, LLC, Ruby’s Quality Diners, LLC,

                                                                  10   Ruby’s Huntington Beach, Ltd., Ruby’s Laguna Hills, Ltd., Ruby’s Oceanside, Ltd. and Ruby Palm

                                                                  11   Springs, Ltd. (the “SoCal Debtors”) filed voluntary petitions for relief under chapter 11 of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Bankruptcy Code. On September 5, 2018, Ruby’s Diner, Inc. (“RDI”) filed its voluntary petition for
                                        LOS ANGELES, CALIFORNIA




                                                                  13   relief under chapter 11 of the Bankruptcy Code. On September 5, 2018, the Court entered an order
                                           ATTORNEYS AT LAW




                                                                  14   jointly administering the SoCal Debtors’ cases with RDI’s case, with the RDI Case designated as the

                                                                  15   “Lead Case.” [Docket No. 6].

                                                                  16           2.       On October 2, 2018, RDI filed its Application of Ruby’s Diner, Inc., Debtor and

                                                                  17   Debtor in Possession, to Employ GlassRatner Advisory & Capital Group, LLC as Financial Advisor

                                                                  18   to Ruby’s Diner, Inc., Only (the “Application”) [Docket No. 100].

                                                                  19           3.       On October 5, 2018, the UST filed an Objection of U.S. Trustee to Application of

                                                                  20   Ruby’s Diner, Inc., Debtor and Debtor in Possession, to Employ GlassRatner Advisory & Capital

                                                                  21   Group, LLC as Financial Advisor to Ruby’s Diner, Inc., Only (the “Objection”) [Docket No. 111].

                                                                  22           4.       GlassRatner desires to resolve any conflicts with respect to its representation of RDI,

                                                                  23   and desires to seek authorization for monthly payments under Local Bankruptcy Rule 2016-1(b);

                                                                  24   provided, however, that such payments will only be made once funds are available to the estate to

                                                                  25   pay such professional fees, and and seeks by way of this Stipulation to resolve the Objection, as set

                                                                  26   forth below:

                                                                  27

                                                                  28

                                                                       DOCS_LA:317269.2 76135/003                        2
                                                                   Case 8:18-bk-13311-CB            Doc 148 Filed 11/28/18 Entered 11/28/18 10:43:23               Desc
                                                                                                      Main Document    Page 3 of 4


                                                                   1                                               STIPULATION

                                                                   2           1.       The Recitals set forth above are each incorporated into and made a part of this

                                                                   3   Stipulation.

                                                                   4           2.       GlassRatner will be employed to represent only RDI in connection with its chapter 11

                                                                   5   case, and will not be employed by the SoCal Debtors. The Parties understand, however, that certain

                                                                   6   matters that pertain to RDI will necessarily involve matters pertaining also to the SoCal Debtors due

                                                                   7   to the interrelated nature of the affiliated debtors’ finances. GlassRatner will, however, provide

                                                                   8   services only to and on behalf of RDI that are necessary and appropriate to such representation.

                                                                   9           3.       GlassRatner waives any pre-petition claims that it may hold against RDI and may not

                                                                  10   assert such claim in the RDI chapter 11 case.

                                                                  11           4.       GlassRatner does not waive any pre-petition claims that it may hold against the SoCal
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Debtors and may assert such claims in the SoCal Debtors’ chapter 11 cases.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           5.       Professional fees will not be paid in the RDI or SoCal Debtors’ chapter 11 cases until
                                           ATTORNEYS AT LAW




                                                                  14   there are funds sufficient to pay such professional fees pursuant to an approved cash collateral

                                                                  15   budget (the “Budget”).

                                                                  16           2.       Once funds are available to pay such professional fees, the Firm requests that it be

                                                                  17   authorized to be paid fees and expenses on a monthly basis, in accordance with the Budget, and as

                                                                  18   set forth herein.

                                                                  19           3.       In compliance with the Guide to Applications for Employment of Professionals and

                                                                  20   Treatment of Retainers promulgated by the Office of the United States Trustee (the “Employment

                                                                  21   Guide”), the Firm will serve a monthly fee statement upon RDI, the United States Trustee, the

                                                                  22   Committee, and Committee’s counsel and on those parties that have requested special notice. If no

                                                                  23   written objection is filed with respect to the Firm’s monthly statement within ten (10) days after the

                                                                  24   service of such invoice on the various parties referenced above, the Firm will be paid the amount of

                                                                  25   its monthly statement in accordance with the Budget less a 20% holdback of the fees incurred.

                                                                  26   However, if a written objection to the Firm’s monthly statement is filed, the Firm will not be paid the

                                                                  27   disputed amount until the objection has been resolved.

                                                                  28           4.       It is contemplated that the Firm will seek interim compensation during the RDI case

                                                                       DOCS_LA:317269.2 76135/003                        3
Case 8:18-bk-13311-CB   Doc 148 Filed 11/28/18 Entered 11/28/18 10:43:23   Desc
                          Main Document    Page 4 of 4




                   28
